Case 1:18-cv-01854-RGA Document 110 Filed 12/14/20 Page 1 of 2 PageID #: 5906




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 GEMAK TRUST,

                         Plaintiff,

         v.                                                Civil Action No. 18-1854-RGA

 CHURCH & DWIGHT CO., INC.,


                         Defendant.


                         STIPULATION TO STAY ALL DEADLINES

       IT IS HEREBY STIPULATED AND AGREED between Plaintiff GEMAK Trust

(“Plaintiff”) and Defendant Church & Dwight Co., Inc. (“Defendant”) that all deadlines in

connection with the above-captioned lawsuit are stayed for a period of thirty days. The parties

have reached an agreement in principal to resolve all claims asserted in this case and are in the

process of finalizing that agreement. In light of the agreement and contemplated dismissal, the

parties have stipulated to stay all deadlines in connection with this litigation for thirty days, up to

and including January 12, 2021.


 Dated: December 14, 2020


 FISH & RICHARSON P.C.                              POTTER ANDERSON & CORROON LLP

 By: /s/ Kelly Allenspach Del Dotto                 By: /s/ Philip A. Rovner
    Susan E. Morrison (#4690)                           Philip A. Rovner (#3215)
    Kelly Allenspach Del Dotto (#5969)                  Jonathan A. Choa (#5319)
    Casey Kraning (#6298)                               Hercules Plaza
    222 Delaware Avenue, 17th Floor                     P.O. Box 951
    P.O. Box 1114                                       Wilmington, DE 19899
    Wilmington, DE 19899                                (302) 984-6000
Case 1:18-cv-01854-RGA Document 110 Filed 12/14/20 Page 2 of 2 PageID #: 5907




     Tel: (302) 652-5070                        provner@potteranderson.com
     morrison@fr.com                            jchoa@potteranderson.com
     kad@fr.com
     kraning@fr.com                         OF COUNSEL:
                                                James H. Shalek
     John S. Goetz                              Baldassare Vinti
     67 Times Square, 20th Floor                Colin Cabral
     New York, NY 10036                         PROSKAUER ROSE LLP
     Tel: (212) 641-2277                        11 Times Square
     goetz@fr.com                               New York, NY 10036-8299
                                                (212) 969-3000
 Attorneys for Plaintiff GEMAK Trust
                                            Attorneys for Defendant
                                            Church & Dwight Co., Inc.

       SO ORDERED this _____       December
                        14 day of _________________, 2020.



                                              /s/ Richard G. Andrews
                                              Honorable Richard G. Andrews




                                        2
